PER CURIAM.
Johnnie L. Thornton appeals the revocation of his community control. The trial court conducted a hearing during which testimony was offered by Thornton and his community control supervisor. The conflict in the testimony from the two was resolved against Thornton and we affirm.
We vacate the sentence imposed in Circuit Court case no. 90-8600. An addition error in the scoresheet placed Thornton in a higher cell. The total score should be 199, not 209. Lawrence v. State, 590 So.2d 1068, 1069-70 (Fla. 5th DCA 1991). We remand for resen-tencing in that case.
AFFIRMED IN PART; ORDER VACATED IN PART; REMANDED.
PETERSON, C.J., and W. SHARP and GRIFFIN, JJ., concur.